PER CURIAM.
After remand in Reeves v. Reeves, 821 So.2d 333 (Fla. 5th DCA 2002), the lower court entered an Amended Final Judgment that fails in part to comply with this court’s mandate and is otherwise, partially erroneous. We, therefore, reverse this cause with instructions that the court modify the Amended Final Judgment to do the following:
1. Order that the $200.00 per month permanent periodic alimony be paid retroactive from November 20, 2000.
2. Require that the father pay $164.00 per month towards unreimbursed medical expenses of the child, said amount to be deducted by income deduction order. Furthermore, the father shall pay 82% of all unreim-bursed medical expenses of the child over $200.00 per month within 60 days after receipt of documentation for such expenses.
*5993. Reinstate, nunc pro tunc to November 20, 2000, the father’s obligation to pay one-half of the second mortgage on the former marital residence.
The trial court may establish a reasonable payment schedule for any arrearages that result from this decision. In all other respects the lower court’s order is affirmed.
REVERSED AND REMANDED WITH INSTRUCTIONS.
PETERSON, MONACO and TORPY, JJ., concur.